         Case: 3:20-cv-00203-bbc Document #: 46 Filed: 11/02/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 VICTOR ROBINSON,

         Plaintiff,
                                                     Case No. 20-cv-203-bbc
    v.

 SANDRA MCARDLE, JOLINDA
 WATERMAN, AND MARK KARTMAN,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




         /s/                                                   11/2/2020
         Peter Oppeneer, Clerk of Court                        Date
